Filed Pursuant to Rule 424(b)(3) Registration No. 333-132809-49 Supplement to Prospectus Supplement dated January 29, 2007 to Prospectus Dated October 6, 2006 $291,189,200 (Approximate) Mortgage Pass-Through Certificates, Series 2007-H1 GSAMP Trust 2007-H1 Issuing Entity GS Mortgage Securities Corp. Depositor Goldman Sachs Mortgage Company Sponsor Wells Fargo Bank, N.A. Master Servicer and Securities Administrator Avelo Mortgage, L.L.C. Servicer Litton Loan Servicing LP Servicer This is a supplement (the “Supplement”) to the prospectus supplement dated January 29, 2007(the “Prospectus Supplement”) to the prospectus, dated October 6, 2006, relating to the GSAMP Trust 2007-H1 Mortgage Pass-Through Certificates, Series 2007-H1.This Supplement supersedes and replaces the supplement to the Prospectus Supplement, dated November 5, 2007, in its entirety. Capitalized terms used in this Supplement but not defined in this Supplement shall have the meanings given them in the Prospectus Supplement. · The table on the cover page of the Prospectus Supplement is revised as follows: Class Approximate Initial ClassPrincipal Balance(1) Pass-Through Rate Type Ratings (Fitch/Moody’s) A-1B $26,640,000 Variable(3) Senior AAA(20)/Aaa A-1C $10,651,000 Variable(4) Senior AAA(20)/Aaa A-2B $61,559,000 Variable(8) Senior AAA(20)/Aaa A-2C $12,480,000 Variable(9) Senior AAA(20)/Aaa M-1 $11,532,000 Variable(10) Subordinate AA+(20)/Aa1 M-2 $10,622,000 Variable(11) Subordinate AA(20)/Aa2 M-3 $6,069,000 Variable(12) Subordinate AA-(20)/Aa3 M-4 $5,615,000 Variable(13) Subordinate A+(20)/A1 M-5 $5,614,000 Variable(14) Subordinate A(20)/A2 M-6 $5,007,000 Variable(15) Subordinate A-(20)/A3(20) M-7 $4,553,000 Variable(16) Subordinate BBB+(20 )/Baa1(20) M-8 $4,248,000 Variable(17) Subordinate BBB(20)/Baa2(20) M-9 $4,401,000 Variable(18) Subordinate BBB-(20)/Baa3(20) (20) The ratings of the Class A-1B Certificates, the Class A-1C Certificates, Class A-2B Certificates, Class A-2C Certificates, Class M-1 Certificates, Class M-2 Certificates, Class M-3 Certificates, Class M-4 Certificates, Class M-5 Certificates, Class M-6 Certificates, Class M-7 Certificates, Class M-8 Certificates and Class M-9 Certificates have been downgraded as described in “Risk Factors—The Ratings on Certain Classes of Certificates Have Been Downgraded” below. (continued on following pages) Goldman, Sachs & Co. The date of this Supplement is April 2, 2008 · The table on page S-16 of the Prospectus Supplement is revised as follows: Class Fitch Moody’s A-1B AAA(1) Aaa A-1C AAA(1) Aaa A-2B AAA(1) Aaa A-2C AAA(1) Aaa M-1 AA+(1) Aa1 M-2 AA(1) Aa2 M-3 AA-(1) Aa3 M-4 A+(1) A1 M-5 A(1) A2 M-6 A-(1) A3(1) M-7 BBB+(1) Baa1(1) M-8 BBB(1) Baa2(1) M-9 BBB-(1) Baa3(1) (1) The ratings of the Class A-1B Certificates, Class A-1C Certificates, Class A-2B Certificates, Class A-2C Certificates, Class M-1 Certificates, Class M-2 Certificates, Class M-3 Certificates, Class M-4 Certificates, Class M-5 Certificates, Class M-6 Certificates, Class M-7 Certificates, Class M-8 Certificates and Class M-9 Certificates have been downgraded as described in “Risk Factors—The Ratings on Certain Classes of Certificates Have Been Downgraded” below. · The Risk Factor entitled “Increased Use of New Mortgage Loan Products by Borrowers May Result in Decline in Real Estate Values Generally” on page S-17 of the Prospectus Supplement is deleted in its entirety and replaced with the following: Recently, the Subprime Mortgage Loan Market has Experienced Increasing Levels of Delinquencies, Defaults and Losses; Increased Use of New Mortgage Loan Products by Borrowers May Result in Higher Levels of Delinquencies and Losses Generally In recent years, borrowers have increasingly financed their homes with new mortgage loan products, which in many cases have allowed them to purchase homes that they might otherwise have been unable to afford.Many of these new products feature low monthly payments during the initial years of the loan that can increase (in some cases, significantly) over the loan term.As borrowers face potentially higher monthly payments for the remaining terms of their loans, it is possible that borrower delinquencies, defaults and losses could increase substantially. Recently, the subprime mortgage loan market has experienced increasing levels of delinquencies, defaults and losses, and we cannot assure you that this will not continue.In addition, in recent months housing prices and appraisal values in many states have declined or stopped appreciating, after extended periods of significant appreciation. A continued decline or an extended flattening of those values may result in additional increases in delinquencies, defaults and losses on residential mortgage loans generally, particularly with respect to second homes and investor properties and with respect to any residential mortgage loans whose aggregate loan amounts (including any subordinate liens) are close to or greater than the related property values. In recent months, in response to increased delinquencies and losses with respect to mortgage loans, many mortgage loan originators have implemented more conservative underwriting criteria for loans, particularly in the nonprime sectors. This may result in reduced availability of financing alternatives for mortgagors seeking to refinance their mortgage loans.The reduced availability of refinancing options for a mortgagor may result in higher rates of delinquencies, defaults and losses on the mortgage loans, particularly mortgagors with adjustable rate mortgage loans or in the case of interest only mortgage loans that experience significant increases in their monthly payments following the adjustment date or the end of the interest only period, respectively. The increased levels of delinquencies and defaults, as well as a deterioration in general real estate market conditions, have also resulted generally in loan originators being required to repurchase an increasingly greater number of mortgage loans pursuant to early payment default and representation and warranty provisions in their loan sale agreements. This has led to a deterioration in the financial performance of many subprime loan originators, and in some cases, has caused certain loan originators, including SouthStar Funding, LLC and Decision One Mortgage Company, LLC to cease operations.As S-2 described below under “—Recent Developments Regarding SouthStar Funding, LLC,” SouthStar Funding, LLC recently filed for bankruptcy.As described below under “—Recent Developments Regarding Decision One Mortgage Company, LLC,” Decision One Mortgage Company, LLC recently ceased operations. Any such deterioration in the financial condition of any of the original loan sellers could affect the ability of such original loan seller to repurchase or substitute mortgage loans as to which a material breach of representation and warranty exists or to repurchase mortgage loans as to which an early payment default has occurred.If any of the original loan sellers is unable for any reason to satisfy its obligations to repurchase or substitute mortgage loans as to which a material breach of representation and warranty exists or to repurchase mortgage loans as to which an early payment default exists, neither the depositor nor any other person will be obligated to repurchase such loans. Even in cases where an original loan seller has the economic ability to repurchase loans, the increasing volume of repurchase claims has resulted in longer periods between when a repurchase claim is presented and when it is resolved, and a greater proportion of claims being refused or contested by original loan sellers. In response to the deterioration in the performance of subprime mortgage loans, the rating agencies have recently lowered ratings on a large number of subprime mortgage securitizations.There can be no assurance that the rating agencies will not continue to do so. In light of the foregoing, you should consider the heightened risks associated with investing in the offered certificates, and the risk that your investment in the offered certificates may perform worse than you anticipate. · The Risk Factor entitled “Violation of Various Federal, State and Local Laws May Result in Losses on the Mortgage Loans” on page S-17 of the Prospectus Supplement is deleted in its entirety and replaced with the following: Violation of Various Federal, State and Local Laws May Result in Losses on the Mortgage Loans There has been a continued focus by state and federal banking regulatory agencies, state attorneys general offices, the Federal Trade Commission, the U.S. Department of Justice, the U.S.
